Title: From George Washington to John Hancock, 13 May 1777
From: Washington, George
To: Hancock, John



Sir
Morristown May 13th 1777

I have reason to apprehend, from the information I have received, that desertions from some of the Virginia Regiments, now on their March, will, in all probability, be not less frequent, than they have been from some from Pensylvania, which are in Camp. There is cause to fear, they will be more common & certain. I am told, that Convict Servants purchased from their Masters by the Recruiting Officers, compose no small proportion of the Men from the Upper & more interior part of that State. If the fact be so, and I beleive it is not to be doubted, I strongly suspect, that the greater part of these Men, if not the whole of them, will go over to the Enemy, especially if the Money paid for their purchase should be stopped from their pay. The Officers concerned in this business, excuse themselves upon the principle of necessity, alledging that the difficulty of getting Recruits, compelled them to the measure. As this most probably was the cause, and we find ourselves greatly distressed for want of Men, I beg leave to submit it to Congress, Whether it will not be adviseable, that they should receive their full pay without stoppage, and the advances made in such instances be taken into public Account; Or whether it will not be most conducive to the good of the service, to discharge them from it, returning them to their former occupations, or disposing of them to New proprietors. I confess, I shall have no reliance upon such Troops, nor shall I ever be without apprehensions of their deserting with their

Arms. In the consideration of this case, Many difficulties appear, and I shall be happy if Congress will adopt or advise such measures as shall seem most likely to remove them & to advance the public good.
